DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 12/14/2020 has been entered. Claims 26, 28, 34-36, 42, 45-49 have been amended, claims 1-25 have been previously cancelled and claims 27, 44 have been cancelled. Therefore, claims 26, 28-43, and 45-50 are now pending in the application.

Allowable Subject Matter
Claims 26, 28-43 and 45-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Abiko et al. (US - 2011 /0316322 A1) discloses Brake Device for In-wheel Motor comprising:
at least one first wheel (5, 51, Fig: 1 -4), a first brake disc (181, Fig: 2-4) operatively associated with said at least one first wheel (5, 51, Fig: 1-4) and a first brake caliper (182, Fig: 2-4) able to be actuated to exert a dissipative braking torque on said first brake disc (Fig: 2-4), said at least one first wheel having a respective rotation axis (C, Fig: 2), the vehicle comprising at least one second wheel, a respective second brake disc operatively associated with said at least one second wheel and a second brake 
at least one first traction and braking control unit (3, controller 3 executes regeneration braking and also The motor drive 32 controls the operation of the brake motor 184 of the brake device 18 base on the control signal from controller 3, therefore, controller 3 is function as traction and braking control, [0014], [0019], Fig: 1-4);
a device for actuating braking (6, a brake operation amount detecting sensor 61 is connected to the controller 3 for detecting the operation amount of the brake pedal 6 of the vehicle, [0017], Fig: 1) operatively connected to said at least one first wheel of the vehicle, said device for actuating braking also being operatively connected to said at least one first traction and braking control unit [0017], the device comprising:
at least one first electric actuator of the first brake caliper (184, brake motor 184, [0015], Fig: 1-4), said at least first traction and braking control unit (3) being configured to control said at least one first electric actuator to exert a dissipative braking torque on the first brake disc, through the first brake caliper (When the operator of the vehicle operates the brake pedal 6, the controller 3 transmits a control signal to the motor driver 32 in response to the operation amount of the brake pedal 6, wheel speed of the wheel 5 and the braking torque of the brake device 18. The motor driver 32 controls the operation of the brake motor 184 of the brake device 18 based on the control signal from the controller 3 to generate a desired braking force for the in-wheel motor 1, [0019], Fig: 1-4);

However, prior art fails to disclose the system further comprising:
at least one first braking control unit:
at least one second electric actuator of the second brake caliper, operatively connected to said at least one first braking control unit, said at least one first braking control unit being configured to control said at least one second electric actuator to exert a dissipative braking torque on the second brake disc, through the second brake caliper,
the at least one first braking control unit being operatively connected to the at least one first traction and braking control unit via one or more data communication buses, the at least one first traction control and braking control unit and the at least one first braking control unit being configurable, by means the connection via said one or 
Prior art fails to disclose or suggest these limitations recited in independent claims 26 and 42. Therefore, independent claims 26 and 42 are allowable. Claims 28-41, 43 and 45-50 are also allowable by virtue of their dependencies from claims 26 and 44 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657